                        Case 1:20-cv-06063-NRB Document 14 Filed 08/10/20 Page 1 of 1
AO 121 (Rev. 06/16)
TO:

                   Register of Copyrights                                                              REPORT ON THE
                    U.S. Copyright Office                                                      FILING OR DETERMINATION OF AN
                 101 Independence Ave. S.E.                                                           ACTION OR APPEAL
                 Washington, D.C. 20559-6000                                                       REGARDING A COPYRIGHT



     In compliance with the provisions of 17 U.S.C. 508, you are hereby advised that a court action or appeal has been filed
on the following copyright(s):
                                                                         COURT NAME AND LOCATION
        G
        ✔ ACTION               G APPEAL                                   U.S. District Court for the Southern District of New York
DOCKET NO.                          DATE FILED                            500 Pearl Street, New York, New York 10007
      1:20-cv-06063                            8/4/2020
PLAINTIFF                                                                             DEFENDANT
NEIL YOUNG dba SILVER FIDDLE MUSIC                                                    DONALD J. TRUMP FOR PRESIDENT, INC. and
                                                                                      DOES 1 through 5



       COPYRIGHT
                                                                TITLE OF WORK                                               AUTHOR OR WORK
    REGISTRATION NO.

1 PA 449 267                         ROCKIN' IN THE FREE WORLD                                                      NEIL YOUNG

2 PAU2-764-048                       DEVIL'S SIDEWALK                                                               NEIL YOUNG

3

4

5



      In the above-entitled case, the following copyright(s) have been included:
DATE INCLUDED                       INCLUDED BY
                                             G Amendment                 G Answer               G Cross Bill            G Other Pleading
       COPYRIGHT
                                                                TITLE OF WORK                                               AUTHOR OF WORK
    REGISTRATION NO.

1

2

3                                                                         .


    In the above-entitled case, a final decision was rendered on the date entered below. A copy of the order or judgment
together with the written opinion, if any, of the court is attached.
COPY ATTACHED                                                    WRITTEN OPINION ATTACHED                                      DATE RENDERED

            G Order            G Judgment                                     G Yes        G No

CLERK                                                            (BY) DEPUTY CLERK                                             DATE

         Ruby J. Krajick                                                       /S/ S. James                                           8/10/2020
                      1) Upon initiation of action,               2) Upon filing of document adding copyright(s),      3) Upon termination of action,
                         mail copy to Register of Copyrights         mail copy to Register of Copyrights                   mail copy to Register of Copyrights
DISTRIBUTION:
                      4) In the event of an appeal, forward copy to Appellate Court               5) Case File Copy



         Print                          Save As...                                                                                              Reset
